Matter of Mondora (2016 NY Slip Op 05376)





Matter of Mondora


2016 NY Slip Op 05376


Decided on July 6, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
JOSEPH J. MALTESE, JJ.


2016-01850

[*1]In the Matter of Gerald J. Mondora, admitted as Jerry Mondora, an attorney and counselor-at-law, resignor. (Attorney Registration No. 1610823)

RESIGNATION tendered pursuant to 22 NYCRR 691.9 by Gerald J. Mondora, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on April 1, 1968, under the name Jerry Mondora.

Gary L. Casella, White Plains, NY (Forrest Strauss of counsel), for Grievance Committee for the Ninth Judicial District.
Gerald J. Mondora, Hartsdale, NY, resignor pro se.


PER CURIAM.


OPINION & ORDER
Gerald J. Mondora (hereinafter the resignor) has submitted an affidavit sworn to on February 23, 2016, wherein he tenders his resignation as an attorney and counselor-at-law (see  22 NYCRR 691.9).
The resignor acknowledges in his affidavit that his resignation is freely and voluntarily tendered, and that he is not being subjected to coercion or duress. He acknowledges that the Grievance Committee for the Ninth Judicial District is currently investigating a complaint based upon a dishonored check report received from the Lawyers' Fund for Client Protection, which investigation involves the resignor's use and management of the money on deposit in his Citibank attorney IOLA account. The resignor acknowledges that if charges were predicated on his fiduciary mismanagement and/or commingling, he could not successfully defend himself on the merits against such charges. The resignor states that he is fully aware of the implications of submitting his resignation.
The resignor's resignation is submitted subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that the Court accept the proffered resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, the resignor is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, RIVERA, DILLON and MALTESE, JJ., concur.
ORDERED that the resignation of Gerald J. Mondora, admitted as Jerry Mondora, is accepted and directed to be filed; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Gerald J. Mondora, admitted as Jerry Mondora, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Gerald J. Mondora, admitted as Jerry Mondora, shall comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (see  22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Gerald J. Mondora, admitted as Jerry Mondora, shall desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Gerald J. Mondora, admitted as Jerry Mondora, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court